Election/Restrictions
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 09/08/2020 claims 1-20 are pending in the present application, claims 1, 16 being independent. The Present Application is a CONTINUATION of PCT/CN2019/088226 which is an application filed under 35 U.S.C. 111(a), necessitating an Election Restriction under U.S. Restriction Practice.  The Examiner communicated various times via telephonic interview setting forth the restriction, however the Applicant did not reply with an election over the phone during and adequate time given for response. Therefore in order to advance prosecution the Examiner is issuing a written restriction such the Applicant is able to make and election. 
Due to an undue burden imposed by the distinct aspects of the inventions in the groups presented below the Examiner presents the restriction for the different groups of inventions which the applicant may pursue individually, through divisional applications. The Examiner presented the Applicant with the opportunity to expedite prosecution via election over the phone. The Applicant failed to elect over the phone in a reasonable amount of time thus necessitating a written Restriction Requirement. Accordingly the Examiner sets forth the restriction below for Applicant election.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claims 1-15 (a session management method) comprising “determining, by a network device, that a first logical interface group on a first user plane function network element needs to be migrated, wherein the first logical interface group comprises a group of interface addresses; determining, by the  drawn to different and distinct inventions reflected in the limitations noted above, such differences require the examiner to employ different search strategies to search for the limitation of group I from those required for any of the other groups, for example, group I requires searches directed to “determining, by a network device, that a first logical interface group on a first user plane function network element needs to be migrated, wherein the first logical interface group comprises a group of interface addresses; determining, by the network device, a second user plane function network element for the first logical interface group” which are not reflected in  classified in H04W376/10) and are clearly distinguished by distinctly requiring employing starkly different search queries to arrive at the separate inventions.
Group II.	Claims 16-20 (a session management method) comprising “receiving, by a second user plane function network element from a network device, configuration information of a first logical interface group and information about a first internet protocol (IP) address segment corresponding to the first logical interface group, wherein the first logical interface group comprises a group of interface addresses; receiving, by the second user plane function network element, a seventh message, wherein the seventh message is used to restore, on the second user plane function network element, information about one or more sessions corresponding to the first logical interface group; restoring, by the second user plane function network element, the configuration information of the first logical interface group and the information about the first IP address  which sets forth starkly distinct functions that require a different searches and classifications which place an undue burden on the Examiner. The inventions are related to one another but  determining, by a network device, that a first logical interface group on a first user plane function network element needs to be migrated, wherein the first logical interface group comprises a group of interface addresses; determining, by the network device, a second user plane function network element for the first logical interface group;  wherein the function of each of the inventions of the respective groups are distinct, therefore, each of the groups are drawn to different and distinct inventions reflected in the limitations noted above, such differences require the examiner to employ different search strategies to search for the limitation of group II from those required for any of the other groups, for example, group I requires searches directed to “determining, by a network device, that a first logical interface group on a first user plane function network  classified in H04W76/10) and are clearly distinguished by distinctly requiring employing starkly different search queries to arrive at the separate inventions.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) wherein the invention of group I require searches H04W76/12 which is distinct from the invention of Group II classified in H04W36/0011; 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643